DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,247,624. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obviously directed to the same patentable invention and claims 1-9 of U.S. Patent No. 11,247,624 fully encompass those of the current invention.

Examiner’s Statement about the Prior Art

The following is an examiner’s statement of reasons for the claims defining over the prior art of record:
The recitation of a crash impact attenuator for a vehicle having a cartridge portion (16, Fig. 1) and a backup system (26, Fig. 1), where the backup system is adapted to attach the cartridge portion to the vehicle (12, Fig. 1) and includes a backup frame (28, Fig. 9) with an actuator (42, Fig. 13) to pivot the cartridge portion between deployed and stored orientations about a pivot axis (34, Figs. 10-12) on a lower half of the backup system, where the backup system further includes a lockout frame (32, Figs. 9-12) member with a contact surface (38, Fig. 12) which selectively engages a portion of the backup frame (28, Fig. 9) by actuation thereof is not taught nor fairly suggested by the prior art of record.  For example, consider Gertz US 7,438,337.  Gertz discloses a cartridge portion 18 and a “backup system” 16 adapted to attach the cartridge portion to the vehicle.  See Figure 1.  Gertz does not disclose a lockout frame which is part of the backup system and which itself is actuatable distinct from the actuator used to pivot the cartridge portion and has a contact surface thereon which selectively engages a portion of the backup frame as the lockout frame is actuated between deployed and stowed orientations.  The only surfaces in Gertz that selectively engage one another by actuation are surfaces of 34c and 34b as shown in Figure 4.  Surface 34c is shown in Figure 4 to be static as the cartridge portion is pivoted upwardly and which is part of the backup system 16 and may be considered to be a part of a backup frame.  However, surface 34b is part of the cartridge portion 18 and not part of the backup system as recited in current claim 1. Therefore, Gertz fails to disclose that the backup system further includes a lockout frame member with a contact surface which selectively engages a portion of the backup frame by actuation thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 112319405 discloses a crash attenuator with dual pivotable cartridge portions.
CN 112265488 discloses a crash attenuator with a pivotable cartridge portion and a “back system” adapted to attach the cartridge to the vehicle being integrated into the rear end of the vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
9/24/22